DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response and amendment filed Feb. 28, 2022 (hereafter the “2/28 Reply”) has been entered.  Claim 33 has been cancelled.  New Claims 36-37 have been entered.  
Claims 1-4, 6-9, 13-14, 29-31 and 34-37 are pending.

Drawings
The drawings are objected to because Figure 6 contains a typographical error in “Pooled library screeing” (which should recite --Pooled library screening--) in part (d) of the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

It is also noted that Figure 5 contains the description of “Barcode abundance in Time0”, which is interpreted as reciting --Barcode abundance in Time zero-- based on pg 63, ¶0356, and pg 62, ¶0361.  Revising Figure 5 accordingly is suggested.  

Claim Objections
In light of amendment to Claim 1, the previous objection thereto because of an informality has been withdrawn.

Claim Rejections - 35 USC § 112 – New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 36 recites “subjecting the transformed host organism [of Claim 1] to a stress condition” (emphasis added) where the term “stress condition” is not defined in the instant application as filed.  Additionally, searches of the “Glossary of terms commonly used in biotechnology” at https://link.springer.com/content/pdf/bbm%3A978-1-4020-5149-4%2F1.pdf and the “Agricultural Biotechnology Glossary” at https://www.usda.gov/topics/biotechnology/biotechnology-glossary found no apparent art-recognized definition of the term.  
Possible definitions of term “stress condition” include (A) any change in condition to which “the host organism” is subjected, including (but not limited to) changes within a range of ‘ideal’ conditions for “the host organism”; (B) any change in condition away from ‘ideal’ conditions (or away from a range of ‘ideal’ conditions”) in which “the host organism” was previously present; (C) any change in condition where “the host organism” has the cognitive ability to sense the change or condition as “stress” and decide on (or consider) a response to it; or (D) something else.  
While each of possibilities (A) and (B) is objective, possibility (B) requires advance knowledge regarding the ‘ideal’ conditions for each “host organism” (for example, ‘ideal’ conditions for a microaerophile may be oxygen levels lower than atmospheric at sea level and so any exposure to atmospheric oxygen levels would be “a stress condition”).  In contrast, possibility (C) includes subjective determinations of “a stress condition” for each “host organism”.  For example, if the host organism is a dog, some may sense and react to vigorous running as “a stress condition” while others do not.  
In light of the mutually exclusive and subjective nature of the above possibilities, a skilled artisan is not reasonably apprised of the metes and bounds of “subjecting the transformed host organism to a stress condition” as recited in Claims 36-37.  This renders the claims indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claims 36-37 have been interpreted based on possibility (A) for purposes of examination herein.  This includes “subjecting the transformed host organism to a [selection] stress condition” (e.g. use of conditions that select for the presence of a selectable marker gene in a transformed host cell).  

Additionally, dependent Claim 36 recites “identifying a nucleic acid fragment that is resistant to the stress condition” (see last line of the claim) which literally refers to a nucleic acid molecule being resistant to a stress condition.  This is in contrast to situations such as those where --expression of a nucleic acid fragment imparts resistant to the stress condition-- or those where --a nucleic acid fragment encodes a product that imparts resistant to the stress condition--.
Other than a stress condition to which the physical or chemical integrity of a nucleic acid fragment is sensitive (e.g. nuclease activity or depurination), it is unclear what is meant by a nucleic acid fragment’s ‘resistance’.  And the instant specification provides no description of the meaning, or the metes and bounds, of “a nucleic acid fragment that is resistant”.  
This ambiguity is consistent with the instant specification’s description of stress conditions as including “metal tolerance/resistance, diverse aromatic carbon tolerance/utilization, diverse carbon, and nitrogen sources, antibiotics, virus, phage, toxic stress, nutrients, physical condition such as temperature, pH, salt, UV light, light, supernatant of cell culture, plant extract, soil, water, any other environment or any combination thereof”, none of which clearly threaten the physical or chemical integrity of a nucleic acid fragment.  
In light of the forgoing, a skilled artisan is not reasonably apprised of the scope of Claim 36, which renders it indefinite.  Claim 37 is indefinite due to its dependency from Claim 36.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the step of “identifying a nucleic acid fragment that is resistant to the stress condition” is interpreted as literally referring to a nucleic acid molecule being resistant to a stress condition or to --a nucleic acid fragment encodes a product that imparts resistant to the stress condition-- as described above. 
It is further noted that “a nucleic acid fragment” broadly encompasses any nucleic acid fragment in the transformed host organism recited in Claim 36 (because it is not in reference to --a genomic nucleic acid fragment” as recited in Claim 1), and the instant application as filed appears to have no literal support for

Claim Rejections - 35 USC § 101 –New
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 13-14, 29-31 and 34-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  A version of this rejection was previously presented in the Office Action of April 29, 2020 against dependent Claim 12 (which was canceled with the response filed October 28, 2020).
Independent Claim 1 as amended recites a step of “associating the sequence of the first barcode and/or the sequence of the second barcode with the sequence of the genomic nucleic acid fragment” where mental processes including observation, evaluation, and opinion are abstract ideas used in the “associating” present in the claim.  Additionally, and to the extent that the “associating” includes relating one “sequence of the genomic nucleic acid fragment” with another as found in their natural state, it would be directed to the natural phenomenon of how sequences naturally occur.  
These judicial exceptions are not integrated into a practical application because the preceding steps in Claim 1 are 1) insignificant extra-solution activity; and 2) generally link the use of judicial exception (JE) to a particular technological environment or field of use is not indicative of integration of the JE into a practical application.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps are only directed to steps for the generation and collection of sequence data for use in the JE that is “associating”.  
The steps preceding “associating” (as found in Claim 1) are the routine construction of inserts in vectors followed by their sequencing, which is a particular technological environment or field of use at least as disclosed by Duvick and by Nicol et al. (both as cited in prior art based rejections in previous Office Actions).  
Accordingly, Claims 1-4, 6-9, 13-14, 29-31 and 34-37 are directed to a patent ineligible invention.

Additionally, dependent Claims 36-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  This rejection has not been previously presented.  
Dependent Claim 36 recites the step of 
“identifying a nucleic acid fragment that is resistant to the stress condition” (emphasis added),
while dependent Claim 37 recites the following:
“wherein identifying the nucleic acid fragment comprises quantitative analysis of unique barcodes from the collected expression vectors” (emphasis added),
where the instant specification states the following:
“In some embodiments, identifying the nucleic acid fragment comprises quantitative analysis of unique barcodes from the collected expression vectors. In some embodiments, the quantitative analysis comprises using a computer program. In some embodiments, the computer program counts the number of unique barcodes from the collected expression vectors” (emphasis added; see pg 5, ¶0010).
Thus the “identifying” in Claims 36-37 includes the counting of unique barcodes, where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “identifying” and counting.  
And to the extent that the step of “identifying” in Claim 36 reflects discovering naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences) as present and/or found in their natural state, both claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because there are no steps beyond those in Claim 1 (see “providing” in line 2, second “providing” in lines 3-4, “inserting” in lines 5-8, “sequencing” in lines 9-15 and “associating” in lines 16-17 therein), Claim 2 (see “transforming” therein) and Claim 36 (see “subjecting” in line 2, and “collecting the expression vectors” in lines 3-4 therein); and these additional steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claims 1, 2 and 36 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps in those claims are only directed to acts for generating nucleic acid molecules (i.e. polynucleotides) upon which the acts of “identifying” and counting are to occur as presented in Claims 36-37.  
Additionally, those additional steps in Claims 1, 2 and 36 are the routine methodology of preparing polynucleotides for expression and/or sequencing to obtain information therefrom as taught by Duvick, Nicol et al., and Smith et al. (cited below and/or in prior art based rejections in previous Office Actions).    
Accordingly, Claims 36-37 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-9, 13-14, 29, 31, 34 and 36-37 rejected under 35 U.S.C. 103 as being unpatentable over Duvick (US 7,405,282 B2, published 7/29/2008, as previously cited) in view of Wetmore et al. (“Rapid Quantification of Mutant Fitness in Diverse Bacteria by Sequencing Randomly Bar-Coded Transposons” mBio, May 2015, 6(3):e00306-15, doi:10.1128/mBio.00306-15; cited in IDS filed 11/1/2017), both as cited in the previous Office Action. 
While this rejection has been previously presented, it now includes adjustments necessitated by claim amendments.  
As an initial matter, it is noted that all three documents are directed to the barcoding and sequencing of genomic DNA fragments as a common field of endeavor. 
Regarding Claims 1-3, 8-9 and 29 (with bold text added), Duvick teaches “generating a library” by the cloning of many plasmids containing one or more “non-redundant U-tags” and inserting “candidate” nucleotide sequences “of interest” into the plasmids, including plasmids with two U-tags “inserted such that one tag is located in the 5’ untranslated region and the second tag is located in the 3’ untranslated region” (illustrated in Fig. 4), and with U-tags from “about 10-100 nucleotides” in length that may be random or diverse oligonucleotide sequences that are “non-redundant”, and with generation of a library of unique plasmids that are “stably transformed into a host cell, particularly a plant cell” (see at least col. 5, line 23 to col. 7, line 29; and col. 9, lines 24-29).  Duvic expressly teaches that “by the ‘nucleotide sequence of interest’ nucleotide sequences obtained from cDNA, genomic DNA [ ] is intended” (see col. 12, lines 17-21), which corresponds to the “genomic nucleic acid fragments” of Claim 1.  
As shown in Duvick’s Fig. 4, each U-tag includes a “Signature Tag”, which corresponds to “the first barcode” and “the second barcode” of Claim 1 (see Duvick at cols. 21-22, Tables 1 and 2 regarding signature tags).  
Regarding the “sequencing” step of Claim 1 (lines 9-13), Duvick teaches the preparation of a “sequencing template can be aided by 10-20 rounds of PCR using primers flanking the U-tag or tags. Conditions are adjusted to minimize any skewing of relative frequencies of individual tags” followed by linear amplification mediated “by a T7 promoter included at the 3’ end of one of the initial primers” (see col. 8, lines 26-33, within the larger context of identifying, and sequencing, clones with a nucleotide sequence of interest in col. 7, line 30, to col. 8, line 57).  Thus Duvick teaches use of PCR primers to prepare sequencing templates without direct use of those templates for sequencing with a primer.  
Regarding the “associating” step of Claim 1, Duvic teaches that “[a]fter ‘hit’ U-tags are identified, the candidate clone containing the ‘hit’ U-tag or tags and a nucleotide sequence of interest must be identified and isolated” (emphasis added; see col. 8, lines 44-46).  See also their description of “a ‘hit’ clone will be characterized by an alteration of the associated U-tag or tags” (see col. 7, lines 39-46).  
Regarding Claims 4 and 6, Duvick teaches that the nucleotide sequence of interest may be “genomic DNA” and may be from “plant, mammalian, animal, fungal, or bacterial cells” (see at least col. 12, lines 17-30). 
Regarding Claim 9, Duvick teaches “two populations of U-tags each contain[ing] 1000 members” (see col. 7, lines 19-26).  
Regarding Claims 13 and 14, Duvick teaches a plurality of promoters for use in the described plasmids, including “a defense inducible promoter operably linked to one or more U-tags” (underlining added) and “a chemical-inducible promoter”, see at least col. 12, line 46 to col. 14, line 65.  Duvick further teaches “[t]he promoter may be [ ] a synthetic sequence” (see col. 11, lines 21-22), which must be “exogenous” relative to naturally occurring nucleic acids from an naturally occurring organism as presented in Claims 13 and 14. 
Regarding Claim 31, Duvick teaches transformation of libraries into (and amplification thereof in) “DH5 alpha E. coli cells” (see col. 23, lines 31-37). 
Regarding Claim 36, Duvick teaches use of “a selectable marker gene for the selection of transformed cells” and that “[s]electable marker genes are utilized for the selection of transformed cells or tissues” (see e.g. col. 14, line 66, to col 15, line 2).  Duvick further teaches that “[t]ransformants were selected on LB agar+Spectinomycin” (see col. 19, line 67, to col 20, line 1 within Example 1).  
As noted above, Duvick does not teach direct use of a PCR amplified template for sequencing with a primer.  
Wetmore et al. teach PCR amplification to enrich barcoded genomic DNA fragments and add Illumina P5 and P7 adaptors followed by sequencing of the barcode sequence and genomic DNA sequence with one “sequencing primer” (from the P5 end) and one “index sequencing primer” near the P7 end (see e.g. pg 3, Fig. 1, part B, esp. lower half thereof).  The combination of the two PCR primers and the sequencing primer from the P5 end is a “first primer set” of Claims 1 and 34.  Regarding Claim 34, the limitation “a primer of the first primer set comprises a sequence capable of binding to the first barcode” (emphasis added) is interpreted as encompassing “a primer” that binds directly or indirectly “to the first barcode” and so does not require the primer to hybridize “to the first barcode”.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick to use PCR primers like those of Wetmore et al. (and flanking the U-tag barcodes of Duvick) to amplify Duvick’s double barcoded genomic DNA fragments to produce sequencing templates with P5 and P7 adapters on both ends followed by sequencing the resulting templates using primers from both the P5 and P7 ends with the reasonable expectation of successfully improving the method by permitting sequencing of the template without subsequent linear amplification with the ability to obtain sequence information of both U-tag barcodes and the genomic fragment of interest without surprising or unexpected results.  The combination of the two PCR primers and a sequencing primer that primes from the P7 end is “a second primer set” of Claims 1 and 34.
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (PCR primers and sequencing primers of Wetmore et al.) for another (PCR primers of Duvick) to obtain predictable results; and simple combining of prior art elements according to known methods to yield predictable results; and simple use of a known technique (of Wetmore et al.) to improve the similar method (of Duvick) in the same way.  
Additionally regarding Claims 36-37, Duvick et al. teach identifying “nucleotide sequences that directly modulate the TRR [transcriptional regulatory region] by directly interacting with it. [ ] The modulation of a TRR that is specific to a physiological pathway of interest by a nucleotide sequence of interest indicates that the nucleotide sequence functions in that physiological pathway of interest” (emphasis added; see col. 2, lines 20-27) and that their disclosure “[s]uch pathways include, but are not limited to, pathogen resistance pathways, tissue developmental pathways, metabolic pathways, apoptotic pathways, and pathways involved in presentation of a disease” (emphasis added; see col. 2, lines 43-52) as well as “signal transduction; housekeeping; insect resistance; pathogen resistance; herbicide resistance; reproduction; sterility; carbohydrate, polypeptide, nutrient, oil, and starch metabolism; carbohydrate modifications; growth; detoxification; male or female gametophytic development; disease progression, cancer development, tissue and organ differentiation; tissue, organ, and organism development; apoptosis; toxicity; cell senescence; recombination; mutagenesis; DNA repair; stress response; heat shock response; osmotic response; angiogenesis; congenital disorders; replication; transcription; translation; R-gene mediated response; and pathogen response” (emphasis added; see col. 16, lines 54-67).  As examples, the pathways involved in “detoxification” and “stress response”, “heat shock response”, “osmotic response” correspond to responding to “a stress condition” in Claim 36.  
Duvick does not teach quantification as recited in Claim 37.  
In addition to its description above, Wetmore et al. further teach rapid quantification of mutant fitness in diverse bacteria by sequencing randomly barcoded transposons (see e.g. title) and the “assaying [of] DNA bar codes (easy and scalable quantification)” in combination with TnSeq (see pg 2, left col., 2nd full ¶).  They further teach decoupling “the characterization of a complex transposon mutant library from the determination of strain and gene fitness, which requires only the relative quantification of DNA bar code abundance using BarSeq” (emphasis added; see pg 2, left col., 3rd full ¶) with reference to Smith et al. (as cited in the Office Action of April 29, 2020).  This quantitative determination of barcode abundance corresponds to Claim 37.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick and Wetmore et al. (as explained above) to subject Duvick’s transformed cells (A) to a toxin, to stress, to heat shock, or to an osmotic change (as taught by Duvick) to identify nucleic acids involved in a counteracting pathway and with quantification of those nucleic acids via DNA barcodes as taught by Wetmore et al. with the reasonable expectation of successfully expanding the method to efficiently identify the nucleic acids with decoupling of the complex sequence of the nucleic acids from the determination of the counteracting pathway without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (Wetmore et al.’s quantification of DNA barcode abundance) for another (Duvick’s sequencing of nucleic acids) to obtain predictable results; and simple combining of prior art elements according to known methods to yield predictable results; and simple use of a known technique (of Wetmore et al.) to improve the similar method (of Duvick) in the same way.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Duvick and Wetmore et al. as applied to Claims 1-4, 6, 8-9, 13-14, 29, 31, 34 and 36 above, and further in view of Nicol et al. (US 2017/0267997 A1, published 9/21/2017, effectively filed at least as of 5/27/2015; as previously cited).  
This rejection has been previously presented.  
As an initial matter, it is noted that all three documents are directed to the barcoding and sequencing of DNA fragments as a common field of endeavor. 
The teachings of Duvick have been described above.  Duvick does not teach genomic DNA fragments with an average size as presented in Claim 7.  
Similarly to Duvick, Nicol et al. teach generating a library of cistrons inserted into a backbone with two N20 barcodes to form “circularized plasmid constructs each containing a single cistron flanked by a unique pair of barcodes and NotI restriction sites.  Bacterial cells were transformed with the tagged plasmid pool” (see at least Figure 9 and pg 20, ¶0180-181). 
Nicol et al. further teach cistrons (nucleic acids) as ranging “in size from less than 50 bp to greater than 8 kilobases (kb)” (see at least pg 12, ¶0126; and pgs 15-16, ¶0148).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick and Wetmore et al. as explained above to use genomic DNA fragments in sizes as taught by Nicol et al. with the reasonable expectation of successfully adapting the method to genomic DNA fragments that vary in size as produced by different protocols without surprising or unexpected results.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (fragment sizes of Nicol et al.) for another (fragment sizes of Duvick) to obtain predictable results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Duvick and Wetmore et al. as applied to Claims 1-4, 6, 8-9, 13-14, 29, 31, 34 and 36 above, and further in view of Gill et al. (US 2007/0059768 A1; published 3/15/2007, as previously cited).  
This rejection has been previously presented.  
As an initial matter, it is noted that both Duvick and Gill et al. relate to the production and use of libraries of expression vectors as a common field of endeavor.  
The teachings of Duvick and Wetmore et al. have been described above.  
The teachings do not include a vector comprising IncQ, IncW, IncP, or pBBR1 as presented in Claim 30.  
Gill et al. teach “genomic libraries in a broad range of Gram negative bacteria” using a vector “such as those supplied by the IncP and IncQ plasmid groups” because they facilitate vector transfers to new host strains through conjugation (see ¶0022).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick and Wetmore et al. as explained above to use expression vectors “such as those supplied  by the IncP and IncQ plasmid groups” as taught by Gill et al., with the reasonable expectation of successfully improving the method by permitting vector transfer through conjugation as desired by the skilled person without surprising or unexpected results.  
An additional rationale for the modification is provided by the skilled person’s recognition of the changes as simple substitution of one known element (vectors of Gill et al.) for another (vectors of Duvick) to obtain predictable results.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Duvick and Wetmore et al. as applied to Claims 1-4, 6, 8-9, 13-14, 29, 31, 34 and 36 above, and further in view of Dutta et al. (US 2012/0178635 A1, published 7/12/2012) as previously cited.  
This rejection has been previously presented.  
As an initial matter, it is noted that all three documents are directed to the barcoding and sequencing of DNA fragments as a common field of endeavor. 
The teachings of Duvick and Wetmore et al. have been described above.  
The teachings do not include genomic coverage of an organism by at least 1 fold as presented in Claim 35.  
Dutta et al. teach a method of preparing a library by isolating or obtaining genomic DNA fragments, adding Y-shaped adapters containing bar codes to both ends of the fragments, and amplifying the adapter ligated fragments (see e.g. pg 12, ¶0012).  They further teach use of the method to produce a library of 567,924 members “yielding ~17 megabase of sequence data interrogating the yeast genome (rough genomic coverage of ~1.5x)”; see pg 12, ¶0178.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to perform the method of Duvick and Wetmore et al. as explained above with use of a yeast genome to produce and sequence hundreds of thousands of barcoded fragments, in a manner analogous to that of Dutta et al., with the reasonable expectation of successfully obtaining the genomic coverage observed by Dutta et al. without surprising or unexpected results.  Additional motivation to achieve that level of genomic coverage is provided by the skilled person’s recognition of more than one-fold coverage as increasing confidence of complete coverage of an organism’s genome. 
An additional rationale for the modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  

Response to Applicant Arguments
Applicant’s arguments in the 2/28 Reply (see pgs 5-10) have been fully considered in totality with the evidence of record and with respect to the above rejections.  The arguments are not persuasive.  
On pages 5-7, Applicant first reviews the amendments to Claim 1 and then argues that Duvick teach “nested PCR” rather than the process in the “sequencing” step of Claim 1.  This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth in the first obviousness rejection above, the combination of Duvick and Wetmore et al. meets all the elements of Claim 1 and so render it unpatentable.  
On pages 7-9, and with respect to Wetmore et al., Applicant argues “various passages of the specification that explain the advantages of the claimed method (i.e. Dub-seq technology)” (see pg 7, last ¶) and that “[s]uch advantages of the claimed method should be considered unexpected in view of Duvick and Wetmore” (see pg 9, 1st ¶) with citation to MPEP 2145.  
As best understood, Applicant is arguing unexpected results and using the instant specification as evidence of unexpected results.  But there is no specificity with respect to what portion(s) of the specification provide actual evidence of unexpected results as opposed to effects that would be expected by an artisan having ordinary skill to flow from the combination of Duvick and Wetmore et al. as presented above.  Additionally, there is no demonstration of the alleged unexpected results as commensurate with the scope of the claims.  Therefore, this argument is not persuasive.  
On pages 9-10, Applicant argues against the remaining obviousness rejections above based on the arguments against Duvick and Wetmore et al. as already addressed above.  Thus the arguments are not persuasive for the reasons explained above.  
In light of the foregoing, the rejections are maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635